                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SEVEN NETWORKS, LLC,                               §
                                                   §
                                                   §   CIVIL ACTION NO. 2:17-CV-00442-JRG
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
GOOGLE LLC,                                        §
                                                   §
                Defendant.                         §


                             ORDER ON PRETRIAL MOTIONS

        The Court held a two-day Pretrial Conference in the above-captioned matter on December

12, 2018 and December 18, 2018 regarding pretrial motions filed by Plaintiff SEVEN Networks,

LLC (“SEVEN”) and Defendant Google, LLC (“Google”). (Dkt. Nos. 577, 585.) This Order

summarizes and memorializes the Court’s rulings on the aforementioned motions as announced

into the record. It is hereby ORDERED as follows:

     1. Motion to Exclude the Testimony of Michael T. Goodrich, (Dkt. No. 367)

This motion is DENIED.

     2. Motion to Exclude Expert Opinion Testimony by David Stewart and Strike Portions of His

        Report, (Dkt. No. 363)

This motion is DENIED.

     3. Defendant Google LLC’s Motion to Exclude the Testimony of Brian W. Napper, (Dkt. No.

        359)

This motion is DENIED.




                                               1
   4. Motion to Strike Defendants’ Undisclosed Invalidity Theories, Prior-Art Systems, and

        Obviousness Combinations, (Dkt. No. 343)

This motion is DENIED.

   5. Motion to Strike Defendants’ Late-Produced Prior-Art Related Documents and

        Information, (Dkt. No. 345)

This motion is DENIED.

   6. Motion to Strike Opinions of Google’s Expert, Dr. Don Turnbull, Regarding Alleged

        Obviousness of the ’952 Patent Over Silvester, (Dkt. No. 369), and for Partial Summary

        Judgment of Non-Obviousness of the ’952 Patent Over Silvester, (Dkt. No. 348)

These motions are DENIED.

   7.   Motion to Strike Opinions of Google’s Expert, Dr. Kevin Jeffay, Related to Alleged Non-

        Infringing Alternatives, or in the Alternative, for Leave to Serve Expert Rebuttals to Those

        Opinions, (Dkt. No. 350)

This motion is GRANTED and it is ORDERED that the opinions set forth in paragraphs 780–

830 in the rebuttal expert report of Dr. Kevin Jeffay are hereby stricken.

   8. Motion to Exclude Opinions and Testimony of Google’s Damages Expert, Mr. Christopher

        Bakewell, (Dkt. No. 361)

This motion is DENIED.

   9. Motion to Strike Portions of Smith Report as Exceeding Infringement Contentions, (Dkt.

        No. 364)

This motion is DENIED.

   10. Motion to Strike Portions of Smith Report and Exclude Opinions, (Dkt. No. 365)

This motion is DENIED.



                                                 2
   11. Motion for Partial Summary Judgment of No Doctrine of Equivalents Infringement of the

       ’127 and ’129 Patents and Summary Judgment of Non-Infringement of the ’816 and ’254

       Patents, (Dkt. No. 355)

This motion is DENIED.

   12. Motion for Summary Judgment of Non-Infringement of ’600, ’129, and ’019 Patents, (Dkt.

       No. 353)

This motion is DENIED.

   13. Motion for Summary Judgment of Non-Infringement of ’952, ’254, and ’816 Patents, (Dkt.

       No. 354)

This motion is DENIED.

   14. Defendant Google LLC’s Motion for Summary Judgment of Invalidity for Lack of
    .
       Patentable Subject Matter, (Dkt. No. 349)

This motion is DENIED.

   15. Motion for Partial Summary Judgment of No Willful Infringement and No Pre-Suit Indirect

       Infringement, (Dkt. No. 347)

This motion is DENIED AS MOOT as SEVEN withdrew its allegations of willful infringement

and pre-suit indirect infringement. (Dkt. No. 428.)
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 17th day of January, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                                3
